ALLOWABILITY NOTICE

Status of Claims
An amendment was filed 02/07/2022 in which claims 1-2, 4-5, 7-13, 15-16, and 18-22 were amended; and claims 3, 6, 14, and 17 were canceled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given pursuant to an interview with Matthew Holmes (65,160) on 3/2/2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising:
capturing first patient data by a sensor of a patient computing device configured to monitor a state about a first patient;
electronically transmitting, by the patient computing device, the first patient data to a centralized computing system;
training, by the centralized computing system, a first instance of a machine learning model profile to identify at least one discrete opportunity to initiate dialogue with the first patient by applying at least one machine learning technique to at least based on the first patient being associated with a message type 
analyzing, by the centralized computing system, a first patient profile associated with the first patient to determine whether the first patient profile fits the first instance of the machine learning by identifying patterns within the first patient profile that match the machine learning model profile;
in response to determining that the first patient profile fits the first instance of the machine learning model profile, automatically generating, by the centralized computing system, a message corresponding to the message type and based at least in part on the state about the first patient;
generating, by the centralized computing system, a two-way secure communication with at least a pharmacy and the first patient;
requesting, by the centralized computing system, health sensitive data associated with the first patient as part of the message over the two-way secure communication;
automatically electronically transmitting, by the centralized computing system, the message over the two-way secure communication to a display of the patient computing device of the first patient;
displaying the message on the display of the patient computing device of the first patient;
electronically receiving, over the two-way secure communication, at the centralized computing system, a first patient response to the message based on a selection to the message on the display of the patient computing device by the first patient;
retraining, by the centralized computing system, the first instance of the machine learning model profile based on the first patient response to the message on the display of the patient computing device, thereby generating a second instance of the machine learning model profile; and
analyzing, by the centralized computing system, a second patient profile associated with a second patient to determine whether the second patient profile fits the second instance of the machine learning model profile by identifying patterns within the second patient profile that match the second instance of the machine learning model profile.


12. (Currently Amended) A system comprising:

one or more memories 
capture first patient data by a sensor of a patient computing device configured to monitor a state about a first patient;
electronically transmit the first patient data from the patient computing device;
train a first instance of a machine learning model profile to identify at least one discrete opportunity to initiate dialogue with the first patient by applying at least one machine learning technique to at leastbased on the first patient being associated with a message type 
analyze a first patient profile associated with the first patient to determine whether the first patient profile fits the first instance of the machine learning model profile by identifying patterns within the first patient profile that match the machine learning model profile;
in response to determining that the first patient profile fits the first instance of the machine learning model profile, automatically generate a message corresponding to the message type and based at least in part on the state about the first patient;	
generate a two-way secure communication with at least a pharmacy and the first patient;
request health sensitive data associated with the first patient as part of the message over the two-way secure communication;
automatically electronically transmit the message over the two-way secure communication to a display of the patient computing device of the first patient;	
display the message on the display of the patient computing device of the first patient;
of the patient computing device by the first patient;
retrain the first instance of the machine learning model profile based on the first patient response to the message on the display of the patient computing device, thereby generating a second instance of the machine learning model profile; and
analyze a second patient profile associated with a second patient to determine whether the second patient profile fits the second instance of the machine learning model profile by identifying patterns within the second patient profile that match the second instance of the machine learning model profile.

Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-5, 7-13, 15-16, and 18-22 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record – most notably Parker (US Patent Publication 20110071868), Cox (US Patent Publication US20170235894), and Homchowdhury (US Patent Publication 20120278101) - does not teach the invention in the particular combination claimed in the amended independent claims as rejection of the claimed combination of limitations would require an unreasonable combination of the available prior art. In combination with the previously claimed limitations, the claims now further include that the model profile is a trained machine learning model profile for “to identify at least one discrete opportunity to initiate dialogue with the first patient by applying at least one machine learning technique to at least the first patient data and based on the first patient being associated with a message”, where the invention generates the message, and where the machine learning model profile is retrained “based on the first patient response to the message on the display of the patient computing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes:
US Patent Application Publication 2018/0063265 (paragraph 34)
US Patent Application Publication 2017/0262445 (paragraph 12)
US Patent Application Publication 2017/0213005 (paragraph 165)
US Patent Application Publication 2011/0178820 (paragraph 258)
US Patent Application Publication 2003/0028399 (paragraph 9)
US Patent Application Publication 2016/0321406 (see paragraph 329).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626